ORDER

PER CURIAM:
Sandra J. Courtney appeals the order of the trial court granting primary physical custody of the minor child to Charles D. Courtney, contending that the award was not supported by the evidence. Having considered the arguments of appellant, the court concludes that the trial court award was supported by the evidence. Finding no prece-dential value to an opinion, we affirm by summary order pursuant to Rule 84.16(b). A memorandum as to the reasons for our decision has been furnished to the parties.
Judgment affirmed. Rule 84.16(b).